whistleblower one 10683-13w whistleblower two 10683-13w and whistleblower three 10683-13w petitioners v commissioner of internal revenue respondent docket no 10683-13w filed date this is a so-called whistleblower case brought pursuant to sec_7623 ps move to compel production of docu- ments and responses to interrogatories motions r objects on the ground that the requested information is outside the administrative record compiled by r’s whistleblower office and is thus not discoverable held even were we to agree with r that the court’s scope of review is the administrative record r cannot unilaterally decide what constitutes that record and r’s response indicates that the purported record is incomplete held further we will issue an appropriate order granting the motions henry stow lovejoy usman mohammad bryan c skarlatos and brian c wille for petitioners david k barnes and h_r roberson for respondent opinion halpern judge this case is brought pursuant to sec_7623 sec_1 appealing respondent’s determination not to make an award to petitioners for information provided by them and leading to the recovery_of unpaid taxes and other_amounts a so-called whistleblower award petitioners move to compel production of documents and responses to interrog- atories motions respondent has filed virtually identical responses responses to each motion his sole objection being that the information requested is not contained within his whistleblower office’s case file a purported administrative record and therefore is beyond the scope of discovery we disagree and will grant the motions background petitioners filed a whistleblower claim with the internal_revenue_service irs in in which they informed the irs of a tax_evasion scheme tes carried out by a specific all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure whistleblower one 10683-13w v commissioner target_corporation target petitioners allege that the information they provided resulted in the irs inves- tigating certain transactions of the target and initially disallowing the tes the irs issued a legal memorandum for general distribution stating that all transactions similar to the tes should not be respected petitioners allege that the information they provided led to the issuing of that legal memorandum with respect to the target however they allege that the irs later reversed course and respected the target’s use of the tes they further allege that the allow- ance of the tes was part of a larger compromise in which the target agreed to over dollar_figure million of tax adjustments they also allege that they informed the irs about a sham debt obligation of the target that was related to the tes the target claimed an over dollar_figure million loss deduction related to the debt obligation and petitioners believe the irs later dis- allowed that deduction the motions seek information as to who within the irs reviewed the information petitioners provided information about the irs investigation into the tes information about the publishing of the legal memorandum information related to the irs investigation into the sham debt obligation and information related to the amount of collected_proceeds in particular the motions identify responses to interrogatories and document requests and as either unsatis- factory or not produced by respondent in the responses respondent does not deny any of peti- tioners’ factual allegations specifically respondent does not deny that he investigated the target and its use of the tes or that his investigation was the result of petitioners’ information nor does he deny that there may have been a compromise involving numerous issues including the tes that led to the collection of over dollar_figure million similarly he does not deny the disallowance of the loss deduction related to the sham debt obligation discussion sec_7623 provides for awards to those individuals ie whistleblowers who provide information to the government about third parties who are underpaying their taxes specifi- cally sec_7623 provides if the secretary proceed sec_145 united_states tax_court reports with any administrative or judicial action based on information brought to the secretary’s attention by an indi- vidual such individual shall receive as an award at least percent but not more than percent of the collected_proceeds resulting from the action including any related actions or from any settlement in response to such action we agree with petitioners that their entitlement to an award turns on two issues first whether there was a collection of proceeds and second whether that collection was attributable in some way to the information that peti- tioners provided rule governs discovery and paragraph b thereof pro- vides that the scope of discovery is any matter not privi- leged and which is relevant to the subject matter involved in the pending case the paragraph further provides it is not ground for objection that the information or response sought will be inadmissible at the trial if that information or response appears reasonably calculated to lead to discovery of admissible evidence the standard of relevancy in a dis- covery action is liberal see 118_tc_218 the information and responses peti- tioners seek are clearly relevant to petitioners’ theory of their case they are looking for evidence that will prove that one or more collections of proceeds from the target were attrib- utable to the information petitioners provided as stated respondent does not deny petitioners’ factual allegations nor does he argue that the information sought would be irrelevant to the questions of whether there were collections of proceeds and whether those collections were attributable to petitioners’ information rather his relevance objection is based solely on a generalized view that our scope of review should be limited to the administrative record and the information petitioners seek is outside that record respondent’s argument is not a sufficient basis to deny peti- tioners’ discovery requests even were we to agree with respondent as to the scope of review he cannot unilaterally decide what constitutes an administrative record see 885_f2d_551 9th cir 475_fsupp_299 d del how could evidence related to whether there was a collection of proceeds and whether that collection was attributable to the whistleblower’s information not be part of any purported whistleblower one 10683-13w v commissioner administrative record any such evidence goes to the very basic factual inquiries required by sec_7623 respond- ent’s lack of direct response to petitioners’ motions appears to indicate that the current administrative record is incom- plete see tenneco oil co f_supp pincite allowing discovery to complete the administrative record see also 616_f2d_1153 9th cir the court cannot adequately discharge its duty to engage in a ‘substantial inquiry’ if it is required to take the agency’s word that it considered all relevant matters 227_fsupp2d_134 d d c the court finds that epa in fact did consider several of the documents that plaintiffs have identified and that the record should be supplemented to add certain docu- ments incorrectly omitted from the administrative record we do not have before us a situation where petitioners want information or want us to review information that was not before the agency at the time it made its decision cf fpc v transcon gas pipe line corp 423_us_326 nor are we considering a situation where relevant evidence may still need to be developed by the agency id pincite we believe that the information already exists is in the irs’ hands and should be included in an administrative record compiled for purposes of making a determination of petitioners’ claim there being no further objections before us and given that we find petitioners’ discovery requests relevant to the issues in this case we will as stated grant the motions cognizant of the importance of the confidentiality concerns and disclosure restrictions embodied in sec_6103 we will in our order granting the motions include the following rules and restrictions governing pretrial disclosure of returns sec_301_7623-3 proced admin regs is entitled whistleblower ad- ministrative proceedings and appeals of award determinations para e thereof is headed administrative record and states in pertinent part the administrative record comprises all information contained in the ad- ministrative claim file para e thereof describes the content of the ad- ministrative claim file para f thereof states that the rule section is effective on date neither party mentions the section and we assume that it is not in effect with respect to petitioners’ claim in any event we do not purport to interpret the term administrative record as used in sec_301_7623-3 proced admin regs united_states tax_court reports return_information and taxpayer_return_information all as defined in sec_6103 and of third-party tax- payers identified in petitioners’ whistleblower claim respondent shall designate any documents or other information provided to petitioners and containing returns return_information or taxpayer_return_information all as defined in sec_6103 or of third-party tax- payers identified in petitioners’ whistleblower claim as con- fidential information confidential information and mark such confidential information as confidential- sec_6103 information subject_to protective_order any person receiving confidential information shall use such confidential information solely for the bona_fide purpose of conducting this litigation and not for any other purpose whatsoever any failure to comply may expose a person to sanctions and punishment in the nature of contempt any confidential information shall not be disclosed directly or indirectly by either petitioners or petitioners’ counsel to any person except for the sole purpose of trial preparation and in accordance with the provisions of the protective_order when providing confidential information to other per- sons for trial preparation petitioners and their counsel must provide a copy of this order to the person receiving confiden- tial information and inform the person that he or she must comply with the terms of the order before providing con- fidential information petitioners and their counsel shall obtain the person’s signature on a copy of the order followed by a business or home address of that person at which service of process can generally be made during business hours petitioners and their counsel shall retain the signed copy of the order until one year after the decision in this case becomes final petitioners petitioners’ counsel and any other persons who receive confidential information shall when the resolu- tion of this case becomes final within the meaning of sec_7481 return all copies of any confidential information to whistleblower one 10683-13w v commissioner respondent or certify in writing to respondent the destruction of all confidential information an appropriate order will be issued f
